DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first action on the merits for application 16/800486 filed on 02/25/2020. Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020, 02/25/2020 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the feature of claims 9-11 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “when the synchronizer is controlled based on the second signal, receive the power from the driving motor through the second output gear” in lines 5-6. It is unclear how synchronizer 250 receive power from driving motor through second output gear 410 when in second signal, the synchronizer 250 is engaged and clutch 350 is disengaged, so no power flow to 500 from second output gear 420. 
Claim 16 recites “a plurality of bypass gears coupled with an outer circumferential surface of a bypass shaft and externally engaged with at least one motor gear of the plurality of motor gears” in lines 8-10. It is indefinite because from the specification [¶0065] describes that only one (320) of the bypass gears coupled with at least one motor gear (420) of the plurality gears. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 13-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janson (US 2005/0204837A1)
Janson discloses:
Claim 1: an electric vehicle driving apparatus (Fig.5), comprising:
 a motor (¶[0020]); 
a plurality of shafts comprising an input shaft (30), an output shaft (132) coaxially arranged with the input shaft, a shift shaft (50) spaced apart from the input shaft, and a bypass shaft (152); 
a plurality of motor gears (102,106) coupled with an outer circumferential surface of the input shaft; 
a plurality of shift gears (104,108) externally engaged with the plurality of motor gears and selectively coupled with the shift shaft based on an operation of a synchronizer (110);
 a plurality of bypass gears (154,158) coupled with an outer circumferential surface of the bypass shaft (152), and comprising a first bypass gear (154) externally engaged with at least one motor gear (106) of the plurality of motor gears and a second bypass gear (158) spaced apart from the first bypass gear; 
a plurality of output gears (122, 160) comprising a first output gear (122) coupled with an outer circumferential surface of the shift shaft (50) and a second output gear (160) externally coupled with the second bypass gear (158); and
 a clutch (156) configured to selectively allow power transmission between the first bypass gear (154) and the second bypass gear (158) (selectively allow power transmission between the first gear 154 and second bypass gear 158 via shaft 152, see ¶[0025]: Coupler 156 alternately connects and disconnects gear 154 to idler shaft 152).
Claim 2: wherein the clutch is configured to: when the synchronizer (110) couples at least one shift gear (104 or 108) of the plurality of shift gears with the shift shaft (e.g. upshift to 6th gear or 8th gear ¶ [0035]; ¶ [0037]), restrict the power transmission between the first bypass gear and the second bypass gear (when 156 is disengaged); and when the synchronizer decouples the plurality of shift gears from the shift shaft, allow the power transmission between the first bypass gear and the second bypass gear (when 156 is engaged; e.g. upshift to 4th gear: ¶ [0032]).
Claim 3: wherein: the synchronizer (110) comprises a sleeve (e.g. sleeve of 110 not label, see ¶[0030]) that moves in a direction along an axis of the shift shaft; and the synchronizer, in response to the sleeve being engaged with at least one shift gear (104) from the plurality of shift gears, couples at least one shift gear with the shift shaft (50); (¶[0030]).
Claim 4: wherein the second output gear (160) is coupled with an outer circumferential surface of the output shaft (132) such that the second output gear rotates about a rotation axis of the output shaft.
Claim 5: wherein: the plurality of motor gears comprises a first motor gear (102) and a second motor gear (106); the plurality of shift gears comprises a first shift gear (104) externally engaged with the first motor gear (102) and a second shift gear (108) externally engaged with the second motor gear (106); and the first bypass gear (154) is externally engaged with the second motor gear (106).
Claim 6: wherein a third speed gear ratio (4th gear: ¶ [0032]) corresponding to a ratio of power transmitted through the second motor gear (106), the first bypass gear (154), the second bypass gear (158), and the second output gear (160) ranges between a first speed gear ratio (2nd gear: ¶ [0030]) corresponding to a ratio of power transmitted through the first motor gear (102), the first shift gear (104), and the first output gear (122), and a second speed gear ratio (8th gear: ¶ [0037]) corresponding to a ratio of power transmitted through the second motor gear (106), the second shift gear (108), and the first output gear (122).
Claims 8 and 18: a differential gear (¶ [0020]) coupled with the output shaft and configured to selectively (e.g.130) receive power from the first output gear (122) or the second output gear.
Claim 13: wherein the clutch (156) is disposed between the first bypass gear (154) and the second bypass gear (158).
Claim 14: the clutch is integrally formed (e.g. connected together) with at least one bypass gear (154) of the plurality of bypass gears (¶[0025]).
Claim 16: an electric vehicle driving apparatus, comprising: 
a motor (¶[0020]); 
a plurality of motor gears (102,106) coupled with an outer circumferential surface of an input shaft (30); 
a plurality of shift gears (104,108) externally engaged with the plurality of motor gears and selectively coupled with a shift shaft based an operation of a synchronizer (110), wherein the shift shaft is spaced apart from the input shaft (see Fig.5); 
a plurality of bypass gears (154,158) coupled with an outer circumferential surface of a bypass shaft (152) and externally engaged with at least one motor gear (106) of the plurality of motor gears, wherein the bypass shaft is spaced apart from the input shaft (see Fig.5);
 a plurality of output gears (122,160) comprising a first output gear (122) coupled with the outer circumferential surface of the shift shaft (50) and a second output gear (160) engaged with at least one (158) of the plurality of bypass gears;
 and a clutch (156) configured to control a power transmission between the plurality of bypass gears (154,158; see ¶[0025]).
Claim 17: an output shaft (132) coaxially arranged with the input shaft, wherein the second output gear (160) is coupled with an outer circumferential surface of the output shaft (132) and is configured to rotate about a rotation axis of the output shaft.
 Claim 19: wherein the clutch (156) is configured to: restrict (e.g. disengaged) the power transmission between the plurality of the bypass gears (154,158) when the synchronizer (110 is engaged: ¶ [0035]; ¶ [0037]) couples at least one shift gear of the plurality of shift gears with the shift shaft; and allow the power transmission between the plurality of the bypass gears (when 156 is engaged; ¶ [0032]) when the synchronizer decouples the plurality of shift gears from the shift shaft.
Claim 20: wherein the synchronizer (110) comprises a sleeve (¶ [0030]) that moves in a direction along an axis of the shift shaft (50); and wherein the synchronizer, in response to the sleeve being engaged with at least one shift gear (154) of the plurality of the shift gears, couples the at least one shift gear with the shift shaft (152).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 12-14, 16-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 8720290) in view of Janson (US 2005/0204837A1)
Claim 1: Baldwin discloses an electric vehicle driving apparatus (Fig.1), comprising:
 a plurality of shafts comprising an input shaft (26), an output shaft (22) coaxially arranged with the input shaft, a shift shaft (34) spaced apart from the input shaft, and a bypass shaft (32); 
a plurality of motor gears (40,42) coupled with an outer circumferential surface of the input shaft; 
a plurality of shift gears (48,50) externally engaged with the plurality of motor gears and selectively coupled with the shift shaft based on an operation of a synchronizer (70);
 a plurality of bypass gears (46,60) coupled with an outer circumferential surface of the bypass shaft (32), and comprising a first bypass gear (46) externally engaged with at least one motor gear (42) of the plurality of motor gears and a second bypass gear (60) spaced apart from the first bypass gear; 
a plurality of output gears (58,54) comprising a first output gear (58) coupled with an outer circumferential surface of the shift shaft (34) and a second output gear (54) externally coupled with the second bypass gear (60); and
 a clutch (76) configured to selectively allow power transmission between the first bypass gear (46) and the second bypass gear (60).
Note: Baldwin discloses transmission input is driveably connected to an engine. However, Baldwin does not disclose a motor. 
Janson teaches input is driveably connecting a power source such as internal combustion engine or motor (¶[0020])
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to swap engine of Baldwin with motor as taught by Janson for the purpose of reducing carbon footprint.
Claim 3: wherein: the synchronizer (70) comprises a sleeve (e.g. sliding sleeve; col.3 line 52-53) that moves in a direction along an axis of the shift shaft; and the synchronizer, in response to the sleeve being engaged with at least one shift gear (48) from the plurality of shift gears, couples at least one shift gear with the shift shaft (34); (col.3 lines 51-64).
Claim 4: wherein the second output gear (54) is coupled with an outer circumferential surface of the output shaft (22) such that the second output gear rotates about a rotation axis of the output shaft.
Claim 5: wherein: the plurality of motor gears comprises a first motor gear (40) and a second motor gear (42);
 the plurality of shift gears comprises a first shift gear (48) externally engaged with the first motor gear (40) and a second shift gear (42) externally engaged with the second motor gear (50); and the first bypass gear (46) is externally engaged with the second motor gear (42).
Claim 12: wherein the input shaft (26) comprises a hollow shaft (see Fig.1), and the output shaft (22) comprises a solid shaft (see Fig.1)
Claim 13: wherein the clutch (76) is disposed between the first bypass gear (46) and the second bypass gear (60).
Claim 14: the clutch is integrally formed (e.g. connected together) with at least one bypass gear (46 or 60) of the plurality of bypass gears (col.3 lines 64-65)
Claim 16: Baldwin discloses an electric vehicle driving apparatus, comprising: 
a plurality of motor gears (40,42) coupled with an outer circumferential surface of an input shaft (26); 
a plurality of shift gears (48,50) externally engaged with the plurality of motor gears and selectively coupled with a shift shaft based an operation of a synchronizer (70), wherein the shift shaft is spaced apart from the input shaft (see Fig.1); 
a plurality of bypass gears (46,60) coupled with an outer circumferential surface of a bypass shaft (32) and externally engaged with at least one motor gear (42) of the plurality of motor gears, wherein the bypass shaft is spaced apart from the input shaft (see Fig.1);
 a plurality of output gears (58,54) comprising a first output gear (58) coupled with the outer circumferential surface of the shift shaft (34) and a second output gear (54) engaged with at least one (60) of the plurality of bypass gears;
 and a clutch (76) configured to control a power transmission between the plurality of bypass gears (46, 60).
Note: Baldwin discloses transmission input is driveably connected to an engine. However, Baldwin does not disclose a motor. 
Janson teaches input is driveably connecting a power source such as internal combustion engine or motor (¶[0020])
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to swap an engine of Baldwin with motor as taught by Janson for the purpose of reducing carbon footprint.
Claim 17: Baldwin discloses an output shaft (22) coaxially arranged with the input shaft, wherein the second output gear (54) is coupled with an outer circumferential surface of the output shaft (22) and is configured to rotate about a rotation axis of the output shaft.
Claim 20: wherein the synchronizer (70) comprises a sleeve (e.g. sliding sleeve; col.3 line 52-53) that moves in a direction along an axis of the shift shaft (34); and wherein the synchronizer, in response to the sleeve being engaged with at least one shift gear (48) of the plurality of the shift gears, couples the at least one shift gear with the shift shaft (34).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janson (US 2005/0204837A1) in view of Klemen (US 4976670)
Janson does not disclose the clutch comprises a friction clutch.
Note: Janson discloses clutch 156 is synchronizer, which commonly includes a friction clutch. 
Klemen teaches transmission having friction clutch (Fig.3, 64) replaces the synchronizer (114, Fig.4) and (col.4 lines 49-59).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to replace the synchronizer with friction clutch as taught Klemen in the transmission of Janson for smooth engagement and minimum shock during engagement. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 8720290) and Janson (US 2005/0204837A1) in view of Klemen (US 4976670)
Baldwin and Janson do not disclose the clutch comprises a friction clutch. Note: Baldwin discloses clutch 76 is synchronizer. 
Klemen teaches transmission having friction clutch (Fig.3, 64) replaces the synchronizer (114, Fig.4) and (col.4 lines 49-59).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to replace the synchronizer with friction clutch as taught Klemen in the transmission of Baldwin and Janson for smooth engagement and minimum shock during engagement. 

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janson (US 2005/0204837A1) in view of Katsuda (US 20080300744)
Claim 9: Janson does not explicitly disclose a processor electrically connected to the synchronizer and the clutch, wherein the processor is configured to control operations of the synchronizer and the clutch based on one or more electric signals.1
Katsuda teaches a transmission (60) and power output apparatus (Fig.1) having a processor (70) electrically connected to the synchronizer (62a, 64a, 61a, 63d) and the clutch (c0), wherein the processor is configured to control operations of the synchronizer and the clutch based on one or more electric signals (¶[0071]).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a processor electrically connected to the synchronizer and the clutch, wherein the processor is configured to control operations of the synchronizer and the clutch based on one or more electric signals as taught by Katsuda in the transmission of Janson in order to automatically and accurately control the clutch and synchronizer.
Claim 10: Katsuda and Janson disclose limitation as set forth in claim 9. Katsuda teaches wherein the processor is configured to: based on a first electrical signal (e.g. dotted line from ECU 70 to 91-92) of the one or more electrical signals, control the synchronizer to decouple the plurality of shift gears from the shift shaft, and engage the clutch to allow the power transmission between the first bypass gear and the second bypass gear (Janson discloses when clutch 156 is engaged; e.g. upshift to 4th gear: ¶ [0032]); and based on a second signal (e.g. dotted line from ECU 70 to 90), disengage the clutch to restrict the power transmission between the first bypass gear and the second bypass gear, and control the synchronizer to couple at least one shift gear of the plurality of shift gears with the shift shaft (Janson discloses when 110 is engaged: ¶[0035], ¶[0037]).
Claim 11 (as best understood by the examiner): wherein the differential gear (Janson ¶ [0020]) is configured to: when the synchronizer is controlled based on the first electrical signal (when 156 is engaged), receive power from the driving motor through the first output gear (122)(¶[0032]: power path continues from idler shaft 152, pinion 158, gear 124, where 124 coupled with 122 to the output shaft 20) ; and when the synchronizer is controlled based on the second signal (when 110 is engaged), receive the power from the driving motor through the second output gear (¶[0035]: power is now transferred from the input, through clutch 60, shaft 30, pinion 102, gear 104, coupler 110, to layshaft 50 and wherein 104 coupled with shaft 132 and 160 coupled to shaft 132 before power continues to the output shaft 20).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janson (US 2005/0204837A1) in view of Park (US 20200047601)
Claim 15: Janson does not disclose a brake device coupled with the shift shaft.
Park teaches a transmission apparatus (Fig.1) with input shaft (IS2), motor gear (IDG3) and brake device (B1) coupled with a shift shaft (IDS).
	It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a brake device coupled with the shift shaft as taught by Park in the transmission of Janson in order to create parking brake device in order to stop vehicle from moving in emergency situation for instance primary brakes fail.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 8720290) and Janson (US 2005/0204837A1) in view of Park (US 20200047601)
Claim 15: Baldwin and Janson do not disclose a brake device coupled with the shift shaft.
Park teaches a transmission apparatus (Fig.1) with input shaft (IS2), motor gear (IDG3) and brake device (B1) coupled with a shift shaft (IDS).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a brake device coupled with the shift shaft as taught by Park in the transmission of Baldwin, Janson in order to create parking brake device in order to stop vehicle from moving in emergency situation for instance primary brakes fail.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee (US 20150167805) discloses transmission having motor gears (g4, g3); input shaft is3, output shaft is1 is arranged coaxial with input shaft see Fig.1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/Examiner, Art Unit 3659 


/DAVID R MORRIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Janson implies that the transmission is an automated manual transmission, which would necessarily include a processor to control the operations of the synchronizer and clutch, but does not explicitly disclose this concept.